Exhibit 10.5

FORM OF UNCONDITIONAL GUARANTY AGREEMENT

THIS UNCONDITIONAL GUARANTY AGREEMENT (this “Guaranty”), dated as of the __TH
day of September 2008, is made by LEGACY MEDIA LLC, a California limited
liability company (“Legacy”), and CONSUMER LOYALTY GROUP LLC, a California
limited liability company (“Consumer”), each having an address at c/o COMMERCE
PLANET, INC., a Utah corporation (the “Company”) with an address at 30 S. La
Patera Lane, Goleta, CA 93117, for the benefit of MORLEX, INC., a Colorado
corporation (hereinafter referred to as “Morlex”).  Legacy and Consumer are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors.”

W I T N E S S E T H :

WHEREAS, the Guarantors are each wholly-owned subsidiaries of the Company;

WHEREAS, the parties hereto are parties to the Asset Purchase Agreement (the
“Purchase Agreement”) dated as of the 16th day of September 2008, by and among
the Company, the Guarantors, Morlex and Superfly Advertising, Inc., an Indiana
corporation and wholly-owned subsidiary of Morlex (the “Purchaser”).  Pursuant
to the Purchase Agreement, the Guarantors have agreed to sell and Purchaser has
agreed to purchase certain of the assets used or held for use by the Guarantors
in the conduct of the Business in consideration of the Purchase Price and the
Assumed Liabilities (the “Acquisition”).  

WHEREAS, in connection with the Purchase Agreement, Morlex has agreed to make a
loan to the Company in the original principal amount of $200,000 as evidenced by
a secured convertible promissory note dated of even date herewith (the “Note”)
made by the Company (the “Maker”) in favor of Morlex or any subsequent holder of
such Note (the “Payee”);

WHEREAS, as an inducement and a condition to the willingness of Morlex and the
Purchaser to make the Loan and enter into the Purchase Agreement, as applicable,
Morlex desires the Guarantors to agree, and the Guarantors are willing to agree,
to execute and deliver this Guaranty and jointly and severally guarantee payment
to Morlex of the Guaranteed Amount (as herein defined) at the time and in the
manner hereinafter provided;

WHEREAS, each Guarantor agrees that it is in its best interest to guaranty the
Guaranteed Amount, and is delivering this Guaranty with the intent that Morlex
and the Purchaser rely hereon, and acknowledging that Morlex and the Purchaser
are so relying and that it is reasonable for them to do so.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each Guarantor, and in order to induce Morlex to make the loan evidenced by the
Note, each Guarantor intending to be legally bound hereby covenants and agrees
as follows:

          1.       (a)       Unless otherwise separately defined herein, all
capitalized terms, when used in this Guaranty shall have the same meaning as is
defined in the Note.

                    (b)       Each Guarantor hereby absolutely and
unconditionally jointly and severally guarantees to Morlex the payment in full
of the Note, of the sum of (i) the entire (US) $200,000 principal amount of the
Note, (ii) all accrued interest due thereon, and (iii) any Penalty Interest that
may be due and payable, in each case in accordance with the terms of the Note
(such aggregate sum is referred to as the “Guaranteed Amount”).  

--------------------------------------------------------------------------------





2.        Each Guarantor covenants to and shall, with or without notice or
demand, (i) reimburse Morlex for all costs and expenses (including, without
limitation, reasonable attorney’s fees) paid or incurred by Morlex in connection
with Morlex’s review and analysis of the Loan and viability thereof for Morlex’s
purposes, negotiation of the terms thereof and of this Guaranty, documentation
of this Guaranty and related matters, and the collection of the Guaranteed
Amount or any portion thereof (whether or not an action is brought for such
collection) or in any action or proceeding brought by Morlex to enforce any of
the covenants, indemnities and obligations of each Guarantor under this
Guaranty.

3.        All moneys available to Morlex for application in payment of the
Guaranteed Amount may be applied by Morlex in such manner and in such amounts
and at such time or times and in such order, priority and proportions as Morlex
may to the payment or reduction of such portion of the Guaranteed Amount Morlex
may elect.

4.        Each Guarantor hereby waives (a) notice of acceptance of this
Guaranty; (b) presentment and demand for payment of the Guaranteed Amount or any
portion thereof; (c) protest and notice of dishonor or default to him or to any
other person or party with respect to the Guaranteed Amount or any portion
thereof; (d) all other notices to which he undersigned might otherwise be
entitled; and (e) any demand for payment under this Guaranty.

5.        This is a Guaranty of payment and not of collection and each Guarantor
further waives any right to require that any action be brought against the Maker
or any other person or party or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of Morlex in favor
of or any other person or party.  The obligations hereunder are independent of
the obligations of the Partnership or any other person or entity to Morlex, and
a separate action or actions may be brought and prosecuted against each
Guarantor whether action is brought against the Maker or any other person or
entity or whether any other person or entity be joined in any such action or
actions; and each Guarantor waives the benefit of any statute of limitations
affecting his covenants, obligations and liabilities hereunder or the
enforcement thereof.  

6.        Each reference herein to Morlex shall be deemed to include his
successors and assigns or any other Payee of the Note, in whose favor the
provisions of this Guaranty shall also inure. Each reference herein to each
Guarantor shall be deemed to include the heirs, executors, administrators, legal
representatives, successors and assigns of each Guarantor, all of whom shall be
bound by the provisions of this Guaranty, provided, however, that each Guarantor
shall in no event or under any circumstance have the right without obtaining the
prior written consent of Morlex to assign or transfer the obligations and
liabilities of each Guarantor under this Guaranty, in whole or in part, to any
other person, party or entity.

7.        No delay on the part of Morlex in exercising any right or remedy under
this Guaranty or failure to exercise the same shall operate as a waiver in whole
or in part of any such right or remedy. No notice to or demand on each Guarantor
shall be deemed to be a waiver of the obligation of each Guarantor or of the
right of Morlex to take further action without notice or demand as provided in
this Guaranty.

8.        This Guaranty may be modified, amended, changed or terminated only by
an agreement in writing signed by Morlex and each Guarantor.  No waiver of any
term, covenant or provision of this Guaranty shall be effective unless given in
writing by Morlex and if so given by Morlex shall be effective only in the
specific instance in which given.

2

--------------------------------------------------------------------------------





9.        Each Guarantor acknowledges that this Guaranty and his and its
obligations under this Guaranty are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Guaranty and the
obligations of each Guarantor under this Guaranty or the obligations of any
other person or party (including, without limitation, the Partnership) relating
to this Guaranty or otherwise with respect to the Guaranteed Amount.

10.       This Guaranty sets forth the entire agreement and understanding of
Morlex and each Guarantor, and each Guarantor absolutely, unconditionally and
irrevocably waives any and all right to assert any defense, setoff, counterclaim
or crossclaim of any nature whatsoever with respect to this Guaranty or the
obligations of each Guarantor under this Guaranty or the obligations of any
other person or party relating to this Guaranty or otherwise with respect to the
Guaranteed Amount, or in any action or proceeding brought by Morlex to collect
the same, or any portion thereof, or to enforce the obligations of each
Guarantor under this Guaranty.  Each Guarantor acknowledges that no oral or
other agreements, understandings, representations or warranties exist with
respect to this Guaranty or with respect to the obligations of each Guarantor
under this Guaranty, except those specifically set forth in this Guaranty.

11.       Each Guarantor hereby irrevocably and unconditionally waives any and
all right to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to this Guaranty.

12.       Notwithstanding anything to the contrary contained in this Guaranty,
each Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any  law subrogating each
Guarantor to the rights of Morlex), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the Maker
or any other party liable for payment of any or all of the Guaranteed Amount for
any payment made by each Guarantor under or in connection with this Guaranty or
otherwise.

13.       Any notice, request or demand given or made under this Guaranty shall
be in writing and shall be hand delivered or sent by Federal Express or other
reputable courier service or by postage prepaid registered or certified mail,
return receipt requested, and shall be deemed given when received (or when
delivery is refused) at the addresses set forth in the “Purchase Agreement” (as
that term is defined in the Note) if hand delivered or if sent by Federal
Express or other reputable courier service, or if sent by registered or
certified mail, return receipt requested.  Each party to this Guaranty may
designate a change of address by notice given to the other party fifteen (15)
days prior to the date such change of address is to become effective.

14.       This Guaranty is, and shall be deemed to be, a contract entered into
under and pursuant to the laws of the State of New York and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York. No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of New
York.  Each Guarantor agrees to submit to personal jurisdiction in the State of
New York in any action or proceeding arising out of this Guaranty and, in
furtherance of such agreement, each Guarantor hereby agrees and consents that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over each Guarantor in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in Orange County, New York and
that any process or notice of motion or other application to any such court in
connection with any such action or proceeding may be served upon each Guarantor
by registered or certified mail to or by personal service at the last known
address of each Guarantor, whether such address be within or without the
jurisdiction of any such court.

3

--------------------------------------------------------------------------------





15.       Miscellaneous.

(a)       Rights of Morlex.  Each Guarantor authorizes Morlex, without notice or
demand and without affecting each Guarantor’s liability hereunder, from time to
time to:

(i)  renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Guaranteed Amount or any part
thereof, including increase or decrease of the Guaranteed Amount and/or the
Penalty Interest;

(ii)  receive and hold security for the payment of this Guaranty or repayment of
the Guaranteed Amount and exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any such security;

(iii)  apply such security and direct the order or manner of sale thereof as
Morlex in its discretion may determine; and

(iv) apply payments received from the Maker or each Guarantor, or any of them,
to the Guaranteed Amount, or other amounts then due and payable to Morlex in
such order as Morlex may determine in his sole and absolute discretion.

(b)       Guaranty to be Absolute.  Each Guarantor agrees that until the
Guaranteed Amount shall have been irrevocably paid to Morlex in full and any
commitments of Maker or commitments provided by Maker with respect to the Loan
have been terminated, each Guarantor shall not be released by or because of:

(i)  any act or event which might otherwise discharge, reduce, limit, or modify
each Guarantor’s obligations under this Guaranty;

(ii)  any waiver, extension, modification, forbearance, delay, or other act or
omission of Morlex, or its failure to proceed promptly or otherwise as against
the Maker, each Guarantor or any security;

(iii)  any action, omission, or circumstance which might increase the likelihood
that each Guarantor may be called upon to perform under this Guaranty or which
might affect the rights or remedies of each Guarantor as against the Maker;

(iv)  any dealings occurring at any time between the Maker and Morlex, whether
relating to any of the Loan or otherwise; or

4

--------------------------------------------------------------------------------





(v)  any action of Morlex described in Section 15(a) above.

Each Guarantor acknowledges that absent the foregoing, each Guarantor might have
a defense to the enforcement of this Guaranty as a result of one or more of the
foregoing acts, omissions, agreements, waivers, or matters.  Each Guarantor
waives and surrenders any defense to any liability under this Guaranty based
upon any of such acts, omissions, agreements, waivers, or matters.  It is the
express intent of each Guarantor that all of each Guarantor’s obligations under
this Guaranty are and shall be absolute and unconditional.

(c)       Waivers of Certain Rights and Certain Defenses.  Each Guarantor
waives:

(i)  any right to require Morlex to proceed against the Maker or any other
person or entity, proceed against or exhaust any security or other support for
the Loan or amounts due under this Guaranty, or pursue any other remedy in
Morlex’s power whatsoever.

(ii)  any defense arising by reason of any disability or other defense of the
Maker (including without limitation that the execution and delivery of the Note
evidencing the Loan was not properly authorized, or that the signatory thereof
lacked proper power and authority, or that it was not duly or properly executed
or delivered, or that it is not enforceable against the Maker for some other
reason), or the cessation from any cause whatsoever of the liability of the
Maker;

(iii)  any defense based on any claim that each Guarantor’s obligations exceed
or are more burdensome than those of the Maker;

(iv)  the benefit of any statute of limitations affecting each Guarantor’s
liability hereunder;

(v)  any defense arising out of any action of Morlex described in Sections 15(a)
and (b) above; and

(vi)  any statute or decision, that otherwise may require Morlex to proceed
against or exhaust any security held by Morlex at any time or to pursue any
other remedy in Morlex’s power before proceeding against any each Guarantor.

(d)       Waiver of Subrogation.  Each Guarantor shall have no right of, and
hereby waives any right of, subrogation, reimbursement, indemnification, and
contribution (contractual, statutory, or otherwise) including, without
limitation, any claim or right of subrogation under the Bankruptcy Code (Title
11, United States Code) or any successor statute, arising from the existence or
performance of this Guaranty, and each Guarantor waives any right to enforce any
remedy which Morlex now has or may hereafter have against the Maker and waives
any benefit of, and any right to participate in, any security now or hereafter
held by Morlex.

(e)       Waiver of Notices.  Each Guarantor waives all presentments, demands
for performance, notices of nonperformance or other defaults, protests, notices
of protest, notices of dishonor, notices of intent to accelerate, notices of
acceleration, notices of any suit or any other action against the Maker or any
other person, any other notices to Maker or otherwise (including each Guarantor
and his or its affiliates), notices of acceptance of this Guaranty, and notices
of the existence, creation, or incurring of any new or additional Loan.

5

--------------------------------------------------------------------------------





(f)       Reinstatement of Guaranty.  If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by the Maker or each Guarantor to Morlex is rescinded or must be returned by
Morlex to the Maker or each Guarantor, as applicable, this Guaranty shall be
reinstated with respect to any such payment or transfer, regardless of any such
prior revocation, return, or cancellation.   Without limiting the generality
of  the foregoing, this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any distribution by the Maker to
Morlex or other amount received by Morlex is avoided as a preference, or on any
other grounds provided by law, or must otherwise be returned by Morlex as a
result of an order for relief being entered with respect to the Maker or any
other person or entity under the United States Bankruptcy Code, or as a result
of the Maker’s or any other person’s or entity’s assignment for the benefit of
creditors.

(g)       Successors and Assigns.  This Guaranty (i) binds each Guarantor and
each Guarantor’s executors, administrators, successors, and assigns, and (ii)
inures to the benefit of Morlex and Morlex’s endorsees, successors, and assigns.
This Agreement may not be assigned by either Guarantor.

(h)  Costs and Expenses.  Each Guarantor agrees to pay, and shall pay promptly
upon demand, all reasonable attorneys' fees and all other costs and expenses
which may be incurred by Morlex (i) in the negotiation, preparation and review
of the Loan and related documents, this Guarantee and other investigations
related to Morlex’s making of the Loan, (ii) in the enforcement of this Guaranty
and (iii) in the preservation, protection, or enforcement of any rights of
Morlex in any case commenced by or against each Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.

(i)  Severability of Provisions; Amendment of this Guaranty.  If any term,
provision, covenant or condition of this Guaranty is held by a court or other
tribunal of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  This Guaranty is intended by each
Guarantor and Morlex as the final expression of each Guarantor’s obligations and
liabilities to Morlex described herein and is intended as a complete statement
of their agreement concerning the subject matter hereof.  This Guaranty may be
amended only by a writing signed by each Guarantor and agreed to by Morlex in
writing.



[the balance of this page intentionally left blank - signature page follows]

6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
to Morlex as of the day and year first above set forth.



  LEGACY MEDIA LLC     By:________________________________ Michael Hill, Manager
    CONSUMER LOYALTY GROUP LLC     By:________________________________ Michael
Hill, Manager



7